Title: To Thomas Jefferson from Bernard Peyton, 18 October 1821
From: Peyton, Bernard
To: Jefferson, Thomas


            Dear Sir,
            Richd
18 Octr 1821
          Above I hand you a/c sales 41 Barrels Flour recd this morning from Shadwell Mills for your a/c, which I sold on the Basin Bank: nett proceeds as above, say $197.69. at your credit.I have this day forwarded to Monticello a Box from Philada, & a Box & Bundle from F. A. Mayo of this City to your address, which I hope will be safely received.With great respect Dr Sir Yours very TruelyBernard PeytonSales 41 Blls: super fine Flour by Bernd Peyton for a/c Mr Th: Jefferson1821 Richd18 OctorTo Luke & Sizer for Cash on the Basin 41 Barrels super fine flour at $5.50$225.50ChargesCash pd fght: at 2/6, & Toll at 7½ d
 $21.35Inspection at 2¢ & Comssn at 2½ pr ct
6.46″ 27.81Nett prcds: at ct Th: Jefferson
$197.69E.E.B.P.